DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/19/2019 claims, is as follows: claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160192709) in view of Balder (US 20190166906) 
Regarding claim 1, Liu discloses a modular vaporizer (electric cigarette) comprising: 
a battery (battery 301) (para. 0047; figs. 3-4); 
a heating element (electric heating wire assembly 505) (para. 0073; fig. 6); 
a materials compartment (liquid storage cartridge 601) (para. 0079; fig. 6); and 
a plurality of modules (first housing 101, two atomizers 401, and smoke vent 304) stacked one on top of the other (fig. 3), wherein 
at least a first module (first housing 101) of the plurality of modules comprises at least one electrical rod (first electrode assembly 302) (para. 0048), and 
at least a second module (atomizer 401 adjacent to the first housing 101) of the plurality of modules comprises at least one electrical rod connection (second electrode assembly 501) (para. 0065-0068; fig. 6) wherein 
the at least one electrical rod (first electrode assembly 302) is releasably connected to the at least one electrical rod connection (second electrode assembly 501), establishing an electrical connection between the first module (first housing 101) and the second module (atomizer 401) (para. 0071).

    PNG
    media_image1.png
    262
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    391
    media_image2.png
    Greyscale

Liu does not disclose:
a mouthpiece; and 
at least a second module of the plurality of modules comprises at least one electrical rod slot wherein 
the at least one electrical rod is releasably disposed within the at least one electrical rod slot. 
However, Balder discloses a modular vaporizer comprising:
a mouthpiece (mouthpiece 205) (para. 0029, lines 1-3); and 
at least a second module (heating device 100) of the plurality of modules comprises at least one electrical rod slot (female threaded lower connector 104) wherein 
the at least one electrical rod (male threaded attachment point 203 of control section 201) is releasably disposed within the at least one electrical rod slot, establishing an electrical connection between the first module (control section 201) and the second module (heating device 100) (para. 0029; fig. 2B).

    PNG
    media_image3.png
    589
    438
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular vaporizer of Liu to include the mouthpiece as taught by Balder, in order to allow a user to draw the generated vapor into his mouth (para. 0029 of Balder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second electrode assembly 501 disposed at the bottom surface  of the atomizer 401 of Liu  with the at least one electrical rod slot as taught by Balder, in order to establish physical and electrical connection between the first and second modules via male-female connection (para. 0029 of Balder; fig. 2A). The modification results in the at least one electrical rod of the first module releasably disposed within the at least one electrical rod slot of the second module, as claimed. 

Regarding claim 3, Liu discloses the modular vaporizer (electric cigarette), wherein the first module (first housing 101) is a battery module comprising the battery (battery 301) and the second module (atomizer 401) is a heating element module comprising the heating element (electric heating wire assembly 505) (para. 0072-0073).

Regarding claim 7, Liu discloses the modular vaporizer (electric cigarette), wherein the materials compartment (atomizer 401) comprises a removeable drawer (para. 0063), the removeable drawer comprising a screen (it is noted the bottom surface of the atomizer 401 is the screen).

Regarding claim 8, Liu discloses the modular vaporizer (electric cigarette), wherein the materials compartment  (atomizer 401) further comprises a magnet (magnet) releasably retaining the removeable drawer (atomizer 401) within a drawer slot (para. 0061).

Regarding claim 9, Liu discloses the modular vaporizer (electric cigarette), wherein the plurality of modules (first housing 101, atomizers 401, and smoke vent 304) are connected together by the elongated rod (second housing 102) running through aligning opening of the plurality of modules (first housing 101 and smoke vent 304) (para. 0101-0104) (it is noted the first housing 101 is connected to the smoke vent 304 via the second housing 102). 

    PNG
    media_image4.png
    339
    309
    media_image4.png
    Greyscale

Regarding claim 10, Liu discloses the modular vaporizer (electric cigarette), wherein the elongated rod (second housing 102) comprises a head and a threaded end (annotated fig. 3) (para. 0102), wherein one of the plurality of modules (smoke vent 304) comprises a countersunk opening (fig. 4) (“countersunk” is interpreted to mean conical opening), and another of the plurality of modules (first housing 101) comprises a threaded opening (“threaded section 403”) (para. 0101).
[AltContent: textbox (Threaded end)][AltContent: arrow][AltContent: textbox (head)][AltContent: arrow]
    PNG
    media_image4.png
    339
    309
    media_image4.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Liu (US 20160192709) and Balder (US 20190166906) in view of Cabigon (US 20220071294)
Regarding Claim 2, the modification of Liu and Balder discloses substantially all the claimed features as set forth above, except the at least one electrical rod comprises a pair of electrical rods protruding from a top of the first module, and the at least one electrical rod slot is a pair of rod slots defined on a bottom of the second module.
However, Cabigon discloses a modular vaporizer (vaporizer 600) comprises a plurality of electrical contacts between a first module (vape body 605) and a second module (vape cartridge 650) (para. 0037; fig. 6). 

    PNG
    media_image5.png
    664
    345
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical rod of Liu and the rod slot of Balder to include a pair of electrical rods and a pair of rod slots such that there is a plurality of electrical contact points between the first and second modules as taught by Cabigon, in order to ensure electrical connection established between the first and the second modules. The modification results in at least the pair of electrical rods protruding from the top of the first module make electrical contact with at least the pair of rod slots disposed in the bottom of the second module, as essentially claimed. 

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Liu (US 20160192709) and Balder (US 20190166906) in view of Ezeoke (US 20210106774)
Regarding claim 4, the modification of Liu and Balder discloses substantially all of the claimed feature as set forth above, wherein one of the plurality of modules (atomizer 401 of Liu) is a materials compartment module comprising the materials compartment (liquid storage cartridge 601 of Liu) (para. 0065-0068, 0079; fig. 6), and another of the plurality of modules is a mouthpiece module comprising the mouthpiece (mouthpiece 205 of Balder), wherein the heating element module (atomizer 401 of Liu) further comprises at least one electrical rod (second electrode assembly 501 of Liu disposed on the top surface) (para. 0068 of Liu), the materials compartment module (atomizer 401 of Liu) comprises at least one electrical rod slot (female threaded lower connector 104 of Balder) and at least one electrical rod (second electrode assembly 501 of Liu disposed on the top surface). Liu further discloses an airflow sensor 303 provided in the first housing 101 (para. 0055). 
The modification of Liu and Balder does not disclose the mouthpiece module comprises at least one electrical rod slot. 
However, Ezeoke discloses a mouth piece module comprises at least pressure sensor (para. 0148). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow sensor of Liu to be disposed in the mouthpiece as taught by Ezeoke, in order to arrive at the same predictable result, which is to measure pressure within the vaporizer and the information is used to selectively actuate the heating element in the vaporizer. The modification results in the sensor disposed in the mouthpiece. The sensor will require electrical signal to operate. The modification requires the mouthpiece to include an electrical rod slot i.e. female threaded lower connector 104 of Balder that is electrically connected to the second electrode assembly 501 disposed on top surface of the atomizer 401 of Liu such that the electrical signal flows from battery through at least two atomizer 401 to the sensor of Ezeoke mounted on the mouthpiece. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Liu (US 20160192709) and Balder (US 20190166906) in view of Rexroad (US 20170150756)
Regarding claim 5, the modification of Liu and Balder discloses substantially all of the claimed feature as set forth above, wherein one of the plurality of modules is an air chamber module (atomizer 401 of Liu) comprising an air chamber (it is noted the atomizer 401 allows air to flow inside, therefore it is considered air chamber), wherein the air chamber module (atomizer 401 of Liu) comprises at least one electrical rod slot (female threaded lower connector 104 of Balder) and at least one electrical rod (second electrode assembly 501 of Liu).
The modification of Liu and Balder does not disclose is the air chamber module comprises a power button. 
However, Rexroad discloses an air chamber module (vaporizer assembly 304) comprises a power button (activation button 344) (para. 0028).

    PNG
    media_image6.png
    591
    403
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular vaporizer of Liu to include the power button disposed on the air chamber module as taught by Rexroad, in order to allow the user to selectively activate the heating element at will (para. 0028 of Rexroad). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Liu (US 20160192709) and Balder (US 20190166906) in view of Wallace (US 20180338530)
Regarding claim 6, the modification of Liu and Balder discloses substantially all of the claimed feature as set forth above, wherein one of the plurality of modules is a fan module comprising a fan, wherein the fan module comprises at least one electrical rod slot and at least one electrical rod.
However, Wallace discloses a modular vaporizer (vapor-producing device 310) comprising a fan module comprising a fan (blower 314) (para. 0027). 

    PNG
    media_image7.png
    521
    654
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular vaporizer of Liu to include the fan module comprising the fan as taught by Wallace. Doing so would provide convenience to the user such that the vapor is moved by the motor toward the mouthpiece. The modification results in the fan module mounted in between the atomizer 401 of Liu and the smoke vent 304 of Liu such that vapor is moved by the fan toward the mouthpiece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan module  to include at least one electrical rod slot and at least one electrical rod, in the same manner as the modification of atomizer 401 (see rejection to claim 1), such that the fan module is energized by the atomizer 401 mounted underneath via male-female connection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761